DETAILED ACTION
The following is a non final office action in response to applicant’s amendment/remarks filed on 01/06/2022 for response of the office action mailed on 11/08/2021.  Independent claims 1, 9, 17, 25, 30 and 35 are amended.  Claims 3-5, 7-8, 11-13, 15-16, 19-21, 23-24, 26, 28-29, 31, 33-34, 36 and 38-39 are cancelled. Therefore, claims 1-2, 6, 9-10, 14, 17-18, 22, 25, 27, 30, 32, 35 and 37  are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-10, 14, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (2020/0267712), Cirik hereinafter, in view of Guo et al. (2019/0141693), Guo hereinafter, further in view of 3GPP TSG-RAN WG1 Meeting #93, Busan, Korea, May 21st – 25th 2018; Tdoc R1-1806217, Source: Ericsson, R1-1806217_Ericssson, hereinafter.

Re. claims 1 and 9, Cirik teaches a method of wireless communication by a user equipment (UE) (Fig.27 & ¶0523 - A base station 1714 may configure (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.  A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations.  The activation command may be used to map the one or more TCI states to one or more codepoints.) and a user equipment (UE) (Fig. 27, 1614/Fig. 3, 110), comprising: a memory (Fig. 3, 315) comprising instructions; a transceiver (Fig. 3, 310); and one or more processors (Fig. 3, 314) operatively coupled with the memory and the transceiver, the one or more processors configured to execute the instructions (Fig. 3 & ¶0228) to: receive, via the transceiver, at least one Media-Access-Control Control-Element (MAC CE) including a set of activated Transmission Configuration Indicator Identifiers (TCI IDs) associated with a first set of TCI states and excluding a set of deactivated TCI IDs associated with a second set of TCI state (Fig. 27 & ¶0523 - A base station 1714 may configure (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.  A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state). A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.   ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state).. The activation command may be used to map the one or more TCI states to one or more codepoints (e.g., 0, 1, 2, .  . . 7, etc.).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. That is,  as shown in Fig. 27, TCI state configuration (See table in Fig. 27, where TCI states fields are shown) as received by a wireless device, a plurality of TCI states having activating/deactivating commands associated  with TCI states {0 to 63 mapped to a plurality of codepoints (000 to 111) as shown in the table, Fig.27}, where, TCI state0 (000)  is excluded (i.e., ignored), as it is an implicit indication for deactivation,  while, the rest of the codepoint mapping for TCI states,  are indications for activation as disclosed supra along with Fig. 27), wherein: the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the first set of TCI stats in downlink control information (DCI) (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  The activation command may be used to map the one or more TCI states to one or more codepoints. (i.e. a plurality of codepoints for a plurality set of activated TCI as shown in Fig. 27 ).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints.); and receive, via the transceiver, the DCI (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.); 

    PNG
    media_image2.png
    445
    685
    media_image2.png
    Greyscale

expressly teach receive, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.
However, in the Guo expressly discloses receive, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.  (¶0298 - For one PDSCH transmission, the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message. Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system to include Guo’s invention of a system and a method for beam management in the unlicensed spectrum, because it provides an efficient beam management  techniques to address different propagation losses associated with a plurality for frequency bands as offered by a plurality of  services in next generation 5G communication services, such as, eMBB, URLCC, mMTC (¶0014-¶0015, Guo).
Yet, Cirik and Guo do not expressly teach the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints;
However, in the analogous art, R1-1806217_Ericssson explicitly discloses the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints; (§2.2.2 - MAC-CE activation of TCI states for PDSCH - MAC-CE is always assumed for mapping TCI states to codepoints of the TCI field in DCI. This is needed, for example, when there are a large number of TCI states configured, e.g., up to 64, since only 8 TCI states may be indicated by DCI. …there are scenarios where it is not necessary to configure such a large number of TCI states, e.g., for operation in FR1 when spatial QCL is not generally applicable. In such scenarios MAC-CE signalling is not needed; hence it would make sense to map the few configured TCI states directly to DCI code points. .. Proposal 7- If the number of configured TCI states in PDSCH-Config is less than 8, MAC-CE is not used to associate the configured TCI states with the codepoints of the TCI field in DCI. The mapping of TCI states to DCI codepoints is 1:1 in the order that the TCI states are configured. Also, see §3.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system and  Guo’s invention of a system and a method for beam management in the unlicensed spectrum to include R1-1806217_Ericssson’s invention of MAC-CE activation of the TCI states for PDSCH in NR system, because it provides an efficient mechanism in handling  MAC-CE signaling appropriate for wireless communication operating in FR1 (Frequency Range 1, Sub-6 GHz frequency bands allocated to 5G/NR) where lower number of TCI states are required to be configured. (§2.2.2, R1-1806217_Ericssson).
Re. claim 17, Cirik teaches a  user equipment (UE) (Fig. 27, 1614/Fig. 3, 110), comprising: means for receiving, via the transceiver, at least one  (Media-Access-Control Control-Element) MAC CE including a set of activated (Transmission Configuration Indicator Identifiers) TCI IDs associated with a first set of (Transmission Configuration Indicator Identifiers) TCI states and excluding a set of deactivated TCI IDs associated with a second set of TCI state (Fig. 27 & ¶0523 - A base station 1714 may configure (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.  A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state). That is,  as shown in Fig. 27, TCI state configuration (See table in Fig. 27, where TCI states fields are shown) as received by a wireless device, a plurality of TCI states having activating/deactivating commands associated  with TCI states {0 to 63 mapped to a plurality of codepoints (000 to 111) as shown in the table, Fig.27}, where, TCI state0 (000)  is excluded (i.e., ignored), as it is an implicit indication for deactivation,  while, the rest of the codepoint mapping for TCI states,  are indications for activation as disclosed supra along with Fig. 27), wherein: the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the first set of TCI states in downlink control information (DCI) (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  The activation command may be used to map the one or more TCI states to one or more codepoints. (i.e. a plurality of codepoints for a plurality set of activated TCI as shown in Fig. 27 )  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints.); and means for receiving the DCI (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.); 
Yet, Cirik does not expressly teach means for receiving, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI.
However, in the Guo expressly discloses means for receiving, via the transceiver, downlink data channel based on at least one or more TCI states of the first set of TCI states assigned to a codepoint of a plurality of codepoints associated with the DCI. (¶0298 - For one PDSCH transmission, the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message. Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system to include Guo’s invention of a system and a method for beam management in the unlicensed spectrum, because it provides an efficient beam management  techniques to address different propagation losses associated with a plurality for frequency bands as offered by a plurality of  services in next generation 5G communication services, such as, eMBB, URLCC, mMTC (¶0014-¶0015, Guo).
Yet, Cirik and Guo do not expressly teach the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints;
 explicitly discloses the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints; (§2.2.2 - MAC-CE activation of TCI states for PDSCH - MAC-CE is always assumed for mapping TCI states to codepoints of the TCI field in DCI. This is needed, for example, when there are a large number of TCI states configured, e.g., up to 64, since only 8 TCI states may be indicated by DCI. …there are scenarios where it is not necessary to configure such a large number of TCI states, e.g., for operation in FR1 when spatial QCL is not generally applicable. In such scenarios MAC-CE signalling is not needed; hence it would make sense to map the few configured TCI states directly to DCI code points. .. Proposal 7- If the number of configured TCI states in PDSCH-Config is less than 8, MAC-CE is not used to associate the configured TCI states with the codepoints of the TCI field in DCI. The mapping of TCI states to DCI codepoints is 1:1 in the order that the TCI states are configured. Also, see §3.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system and  Guo’s invention of a system and a method for beam management in the unlicensed spectrum to include R1-1806217_Ericssson’s invention of MAC-CE activation of the TCI states for PDSCH in NR system, because it provides an efficient mechanism in handling  MAC-CE signaling appropriate for wireless communication operating in FR1 (Frequency Range 1, Sub-6 GHz frequency bands allocated to 5G/NR) where lower number of TCI states are required to be configured. (§2.2.2, R1-1806217_Ericssson).


Re. claims 2 and 10, Cirik, Guo and R1-1806217_Ericssson teach claims 1 and 9.
Cirik also teaches further comprising configuring one or more antennas or antenna ports based on the at least one of the first set of TCI states. (¶0350 - A base station may configure a CORESET with a higher layer parameter (e.g., TCI-PresentInDCI).  The CORESET may schedule a PDSCH.. ….The wireless device may apply/associate a second TCI state for/with the CORESET used for a PDCCH transmission of the DCI.  The wireless device may apply/associate a second QCL assumption for/with the CORESET used for a PDCCH transmission of the DCI.  The wireless device may assume, to determine antenna port quasi co-location of the PDSCH, that a first TCI state and/or a first QCL assumption for the PDSCH is identical to (or substantially the same as) the second TCI state and/or the second QCL assumption applied/associated for/with the CORESET. Fig. 26-28 & ¶0520 - The wireless device may receive a downlink message (e.g., PDSCH message) based on the TCI state. The TCI state may be indicated by a TCI state index (e.g., tci-StateId).  The wireless device may use the one or more parameters in the TCI state to configure one or more QCL relationships between at least one downlink reference signal (e.g., SS/PBCH block, CSI-RS) and at least one DM-RS port of the PDSCH).

Re. claim 18, Cirik, Guo and R1-1806217_Ericssson  teach claim 17.
Cirik also teaches further comprises means for configuring one or more antennas or antenna ports based on the at least one of the first set of TCI states. (¶0350 - A base station may configure a CORESET with a higher layer parameter (e.g., TCI-PresentInDCI).  The CORESET may schedule a PDSCH.. ….The wireless device may apply/associate a second TCI state for/with the CORESET used for a PDCCH transmission of the DCI.  The wireless device may apply/associate a second QCL assumption for/with the CORESET used for a PDCCH transmission of the DCI.  The wireless device may assume, to determine antenna port quasi co-location of the PDSCH, that a first TCI state and/or a first QCL assumption for the PDSCH is identical to (or substantially the same as) the second TCI state and/or the second QCL assumption applied/associated for/with the CORESET. Fig. 26-28 & ¶0520 - The wireless device may receive a downlink message (e.g., PDSCH message) based on the TCI state. The TCI state may be indicated by a TCI state index (e.g., tci-StateId).  The wireless device may use the one or more parameters in the TCI state to configure one or more QCL relationships between at least one downlink reference signal (e.g., SS/PBCH block, CSI-RS) and at least one DM-RS port of the PDSCH).

Re. claims 6, 14 and 22, Cirik ,  Guo and R1-1806217_Ericssson  teach claims 1, 9 and 17. 
Cirik further teaches wherein a first activated TCI ID of the set of activated TCI IDs is assigned to the codepoint of the plurality of codepoints and a second activated TCI ID of the set of activated TCI IDs is assigned to a second codepoint of the plurality of codepoints. (Fig. 27 & ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations.   The activation command may be used to map the one or more TCI states to one or more codepoints (e.g., 0, 1, 2, .  . . 7, etc.).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate (or may be equal to) a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints).


Claims 25, 27, 30, 32, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik, in view of Faxer et al. (2020/0389883), Faxer hereinafter, further in view of R1-1806217_Ericssson.

Re. claims 25 and 30, Cirik teaches a method of communication by a base station (BS) (Fig.27 & ¶0523 -  A base station 1714 may configure  (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.) and a base station (BS) (Fig.27, 1714/Fig.3, 120A-B), comprising:  44 AF Ref. No. 030284.17897Qualcomm Ref. No. 191460 a memory (Fig.3, 322) comprising instructions; a transceiver (Fig.3, 320A-B); and one or more processors (Fig.3, 321A-B) operatively coupled with the memory and the transceiver, the one or more processors configured to execute the instructions to (Fig.3 & ¶0215): determine a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) (Fig.27 & ¶0523 -  A base station 1714 may configure (BRI: define / determine) (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations. A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state). A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.  ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state). The activation command may be used to map the one or more TCI states to one or more codepoints (e.g., 0, 1, 2, .  . . 7, etc.).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. That is,  as shown in Fig. 27, TCI state configuration (See table in Fig. 27, where TCI states fields are shown) as received by a wireless device, a plurality of TCI states having activating/deactivating commands associated  with TCI states {0 to 63 mapped to a plurality of codepoints (000 to 111) as shown in the table, Fig.27}, where, TCI state0 (000)  is excluded (i.e., ignored), as it is an implicit indication for deactivation,  while, the rest of the codepoint mapping for TCI states,  are indications for activation as disclosed supra along with Fig. 27), the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the set of activated TCI states in downlink control information (DCI) (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  The activation command may be used to map the one or more TCI states to one or more codepoints. (i.e. a plurality of codepoints for a plurality set of activated TCI as shown in Fig. 27 )  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints.); and generate at least one Media-Access-Control Control-Element (MAC CE) including the set of activated TCI IDs and excluding a set of deactivated TCI IDs associated with a set of deactivated TCI states, wherein at least one or more TCI states of the set of activated TCI states is assigned to a codepoint of a plurality of codepoints (Fig. 27 & ¶0523 - A base station 1714 may configure (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.  A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state)); and transmit the DCI (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.).

    PNG
    media_image2.png
    445
    685
    media_image2.png
    Greyscale

Yet,  Cirik does not expressly teach  transmit the at least one MAC CE;
However, in the Faxer expressly discloses transmit the at least one MAC CE (¶0100 - methods for transmitting a MAC CE message for updating a QCL reference in a TCI state. Fig.6 &¶0115 - The access node generates a control message, such as a MAC CE message, for updating a QCL reference associated with a TCI state (step 608)… the MAC CE message can include updates to the QCL references of multiple TCI states.  The access node transmits the generated MAC CE message to the wireless device (step 610)); 

    PNG
    media_image3.png
    482
    406
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system to include Faxer’s invention of a system and a method for configuring spatial QCL reference associated with a TCI state, because it helps in minimizing overhead caused by transmitting periodic and always on narrow  beam sweepings and delays associated with the narrow  beam sweepings (¶0021, Faxer).
Yet, Cirik and Faxer do not expressly teach wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints;
Hoewever, R1-1806217_Ericssson explicitly discloses  wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints; (§2.2.2 - MAC-CE activation of TCI states for PDSCH - MAC-CE is always assumed for mapping TCI states to codepoints of the TCI field in DCI. This is needed, for example, when there are a large number of TCI states configured, e.g., up to 64, since only 8 TCI states may be indicated by DCI. …there are scenarios where it is not necessary to configure such a large number of TCI states, e.g., for operation in FR1 when spatial QCL is not generally applicable. In such scenarios MAC-CE signalling is not needed; hence it would make sense to map the few configured TCI states directly to DCI code points. .. Proposal 7- If the number of configured TCI states in PDSCH-Config is less than 8, MAC-CE is not used to associate the configured TCI states with the codepoints of the TCI field in DCI. The mapping of TCI states to DCI codepoints is 1:1 in the order that the TCI states are configured. Also, see §3.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system and  Faxer’s invention of a system and a method for configuring spatial QCL reference associated with a TCI state to include R1-1806217_Ericssson’s invention of MAC-CE activation of the TCI states for PDSCH in NR system, because it provides an efficient mechanism in handling  MAC-CE signaling appropriate for wireless communication operating in FR1 (Frequency Range 1, Sub-6 GHz frequency bands allocated to 5G/NR) where lower number of TCI states are required to be configured. (§2.2.2, R1-1806217_Ericssson).

Re. claim 35, Cirik teaches a base station (BS) (Fig.27, 1714/Fig.3, 120A-B), comprising: means for determining a set of activated transmission configuration indicator (TCI) states wherein: the set of activated TCI states is associated with a set of activated TCI identifiers (IDs) (Fig.27 & ¶0523 -  A base station 1714 may configure (BRI: define / determine) (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations. A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state). A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints.  ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state). The activation command may be used to map the one or more TCI states to one or more codepoints (e.g., 0, 1, 2, .  . . 7, etc.).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. That is,  as shown in Fig. 27, TCI state configuration (See table in Fig. 27, where TCI states fields are shown) as received by a wireless device, a plurality of TCI states having activating/deactivating commands associated  with TCI states {0 to 63 mapped to a plurality of codepoints (000 to 111) as shown in the table, Fig.27}, where, TCI state0 (000)  is excluded (i.e., ignored), as it is an implicit indication for deactivation,  while, the rest of the codepoint mapping for TCI states,  are indications for activation as disclosed supra along with Fig. 27), the set of activated TCI IDs are assigned to a plurality of codepoints which indicates values of the set of activated TCI states in downlink control information (DCI) (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  The activation command may be used to map the one or more TCI states to one or more codepoints. (i.e. a plurality of codepoints for a plurality set of activated TCI as shown in Fig. 27 )  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints.); and means for generating at least one (Media-Access-Control Control-Element) MAC CE including the set of activated TCI IDs and excluding a set of deactivated TCI IDs associated with a set of deactivated TCI states, wherein at least one or more TCI states of the set of activated TCI states is assigned to a codepoint of a plurality of codepoints (Fig. 27 & ¶0523 - A base station 1714 may configure (e.g., at time T0 2702) a wireless device 1614 with one or more TCI-State configurations.  A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations. (i.e., a plurality  set of TCI state)); and transmit the DCI (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints); and means for transmitting the DCI (Fig. 27 & ¶0523 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command that indicates an activation/deactivation status of a TCI state of the one or more TCI-State configurations (i.e., a plurality  set of TCI state).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate a codepoint of the one or more codepoints). 
Yet,  Cirik does not expressly teach means for transmitting the at least one MAC CE;
However, in the Faxer expressly discloses means for transmitting the at least one MAC CE (¶0100 - methods for transmitting a MAC CE message for updating a QCL reference in a TCI state. Fig.6 &¶0115 - The access node generates a control message, such as a MAC CE message, for updating a QCL reference associated with a TCI state (step 608)… the MAC CE message can include updates to the QCL references of multiple TCI states.  The access node transmits the generated MAC CE message to the wireless device (step 610)); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system to include Faxer’s invention of a system and a method for configuring spatial QCL reference associated with a TCI state, because it helps in minimizing overhead caused by transmitting periodic and always on narrow  beam sweepings and delays associated with the narrow  beam sweepings (¶0021, Faxer).
Yet, Cirik and Faxer do not expressly teach wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints;
Hoewever, R1-1806217_Ericssson explicitly discloses  wherein the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints; (§2.2.2 - MAC-CE activation of TCI states for PDSCH - MAC-CE is always assumed for mapping TCI states to codepoints of the TCI field in DCI. This is needed, for example, when there are a large number of TCI states configured, e.g., up to 64, since only 8 TCI states may be indicated by DCI. …there are scenarios where it is not necessary to configure such a large number of TCI states, e.g., for operation in FR1 when spatial QCL is not generally applicable. In such scenarios MAC-CE signalling is not needed; hence it would make sense to map the few configured TCI states directly to DCI code points. .. Proposal 7- If the number of configured TCI states in PDSCH-Config is less than 8, MAC-CE is not used to associate the configured TCI states with the codepoints of the TCI field in DCI. The mapping of TCI states to DCI codepoints is 1:1 in the order that the TCI states are configured. Also, see §3.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of transmission/reception management in a wireless communication system and  Faxer’s invention of a system and a method for configuring spatial QCL reference associated with a TCI state to include R1-1806217_Ericssson’s invention of MAC-CE activation of the TCI states for PDSCH in NR system, because it provides an efficient mechanism in handling  MAC-CE signaling appropriate for wireless communication operating in FR1 (Frequency Range 1, Sub-6 GHz frequency bands allocated to 5G/NR) where lower number of TCI states are required to be configured. (§2.2.2, R1-1806217_Ericssson).

Re. claims 27, 32 and 37, Cirik ,  Faxer and R1-1806217_Ericssson   teach claims 25, 30 and 35.
Cirik further teaches wherein a first activated TCI ID of the set of activated TCI IDs is assigned to the codepoint of the plurality of codepoints and a second activated TCI ID of the set of activated TCI IDs is assigned to a second codepoint of the plurality of codepoints. (Fig. 27 & ¶0524 - A wireless device 1614 may receive (e.g., at time T1 2704) an activation command (e.g., TCI States Activation/Deactivation for UE-specific PDSCH MAC CE).  The activation command may indicate an activation/deactivation status of a TCI state of the one or more TCI-State configurations.   The activation command may be used to map the one or more TCI states to one or more codepoints (e.g., 0, 1, 2, .  . . 7, etc.).  A TCI field in a DCI message (e.g., at time T2 2706) may indicate (or may be equal to) a codepoint of the one or more codepoints. ¶0525 -  At least two TCI states of the one or more TCI states may be mapped to a codepoint of the one or more codepoints. ..  A TCI state of the one or more TCI states may be mapped to at least two codepoints of the one or more codepoints).
Response to Arguments

Applicant's arguments filed on 01/06/2022 have been fully considered but they are not persuasive.  

Regarding remarks in pages 12-13 for independent claims 1, 9, 17, 25, 30 and 35, applicant argues that Cirik fails to teach, “the set of activated TCI IDs are ordered to indicate mapping between the set of activated TCI IDs and the plurality of codepoints without the MAC CE indicating the plurality of codepoints “.  Examiner agrees, however, in the analogous art, 3GPP TSG-RAN WG1 Meeting #93, Busan, Korea, May 21st – 25th 2018; Tdoc R1-1806217, Source: Ericsson, R1-1806217_Ericssson (a new reference) discloses the limitation as discloses in §103 rejection.


For these reasons, it is maintained that independent claims 1, 9, 17, 25, 30 and 35 are unpatentable over Cirik, in view of Guo, further in view of R1-1806217_Ericssson (a new reference).

As all other dependent claims depend either directly or indirectly from the independent claim  1, 9, 17, 25, 30 and 35,  similar rationale also applies to all respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467